At the conclusion of the evidence, the court, at the request of the state, gave the following written charge:
"The court charges the jury that if they believe the evidence, they must find the defendant guilty as charged, and assess a fine of __________ dollars."
The giving of this charge was error, for which the judgment must be reversed. The jury is not authorized to convict a defendant of crime unless they believe the evidence beyond a reasonable doubt.
As this case must be remanded for another trial, and there are other rulings of the court to which exceptions were taken, some of them having merit and others not, we feel impelled to give the law of this case, based upon the record before us, that the trial court may be guided thereby on another trial.
The statute is intended for the protection of the possession against intruders and, trespassers. Brunson v. State, 140 Ala. 201,37 So. 197. The possession of a church is as much protected as that of an individual, but the possession of the church must be proven as any other fact in the case. The fact of possession having been proven, the warning to the defendant to keep off must be proven, and that it was given by those having the authority to do so. The church, in giving the warning, must act through its duly constituted officers. This proof can be made either directly or by such facts and circumstances as would warrant the jury in arriving at the conclusion that the warning had been given and by the proper authority. These facts having been shown, it must be shown by the evidence that the defendant went on the premises after having been warned, within six months next preceding, not to do so.
For the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.